

	

		III 

		109th CONGRESS

		1st Session

		S. 282

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Dodd (for himself,

			 Mr. Kennedy, Ms. Mikulski, Mrs.

			 Murray, Mrs. Clinton,

			 Mr. Durbin, Mr.

			 Lautenberg, Mr. Leahy,

			 Mr. Akaka, Mrs.

			 Boxer, and Mr. Corzine)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Family and Medical Leave Act

		  of 1993 to expand the scope of the Act, and for other

		  purposes.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Family and Medical Leave Expansion

			 Act.

			

				(b)

				Table of contents

				The table of contents of this

			 Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					Title I—Family income to respond

				to significant transitions

					Sec. 101. Short

				title.

					Sec. 102. Purposes.

					Sec. 103.

				Definitions.

					Sec. 104. Demonstration

				projects.

					Sec. 105.

				Notification.

					Sec. 106. Evaluations and

				reports.

					Sec. 107. Authorization of

				appropriations.

					Sec. 108. Technical and

				conforming amendments.

					Title II—Family friendly

				workplaces

					Sec. 201. Short

				title.

					Sec. 202. Coverage of

				employees.

					Title III—Employment protection

				for battered women

					Sec. 301. Entitlement to leave

				for addressing domestic violence for non-Federal employees.

					Sec. 302. Entitlement to leave

				for addressing domestic violence for Federal employees.

					Sec. 303. Existing leave usable

				for domestic violence.

					Title IV—Federal employees paid

				parental Leave

					Sec. 401. Short

				title.

					Sec. 402. Demonstration

				project.

					Sec. 403. Technical and

				conforming amendments.

					Sec. 404. Effective

				date.

					Title V—Time for

				schools

					Sec. 501. Short

				title.

					Sec. 502. General requirements

				for leave.

					Sec. 503. School involvement

				leave for civil service employees.

					Sec. 504. Effective

				date.

				

			

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Since the enactment of the

			 Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), more than

			 50,000,000 Americans have taken leave for family or medical reasons.

			

				(2)

				Of those taking leave under

			 the Family and Medical Leave Act of 1993, 52 percent took the leave for their

			 own serious health conditions, and 26 percent took the leave to care for a new

			 child or for maternity disability reasons.

			

				(3)

				While the leave provided by

			 the Family and Medical Leave Act of 1993 has proven to be a critical resource

			 for millions of Americans, too many people are left behind because the Act

			 provides only unpaid leave.

			

				(4)

				According to a 2000

			 Department of Labor survey—

				

					(A)

					3,500,000 Americans needed

			 family and medical leave but could not afford to take time off without

			 pay;

				

					(B)

					nearly four-fifths (78

			 percent) of those surveyed who needed the leave but did not take it said they

			 could not afford unpaid leave;

				

					(C)

					9 percent of those taking

			 family and medical leave and receiving less than full pay during their longest

			 period of the leave had to go on public assistance to cover their lost wages;

			 and

				

					(D)

					73 percent of those taking

			 family and medical leave had incomes above $30,000.

				

				(5)

				Decades ago, only a tiny

			 fraction of mothers with infants under age 1 were in the workforce. In 2004,

			 about 55 percent of mothers with infants under age 1 were in the

			 workforce.

			

				(6)

				Worldwide, 128 countries of

			 the 172 responding to an International Social Security Association survey in

			 1999 provided at least some paid and job protected maternity leave, and, on

			 average, provided 16 weeks of basic paid maternity leave. In some countries,

			 paid maternity leave is mandatory and in others it is voluntary.

			

				(7)

				A European Union directive

			 mandating 14 weeks of paid maternity leave was adopted as a health and safety

			 measure in 1992.

			

				(8)

				Among the 29 Organization for

			 Economic Cooperation and Development (OECD) countries, the most advanced

			 industrialized countries, the average period of childbirth-related leave

			 (including maternity, paternity, and parental leaves) is 44 weeks (10 months)

			 with additional time provided in some countries for leave to care for a sick

			 child. In those countries, the average duration of paid childbirth-related

			 leave is 36 weeks.

			

				(9)

				In more than half of the OECD

			 countries (16 countries), the cash benefit provided while on the paid

			 childbirth-related leave replaces between 70 and 100 percent of prior

			 wages.

			

				(10)

				Among the OECD countries,

			 adoptive mothers and adoptive parents are increasingly eligible for the paid

			 childbirth-related leave.

			

			I

			Family income to respond to significant transitions

			

				101.

				Short title

				This title may be cited as the

			 Family Income to Respond to

			 Significant Transitions Insurance Act.

			

				102.

				Purposes

				The purposes of this title

			 are—

				

					(1)

					to establish a demonstration

			 program that supports the efforts of States and political subdivisions to

			 provide partial or full wage replacement, often referred to as FIRST insurance,

			 to new parents so that the new parents are able to spend time with a new infant

			 or newly adopted child, and to other employees; and

				

					(2)

					to learn about the most

			 effective mechanisms for providing the wage replacement assistance.

				

				103.

				Definitions

				In this title:

				

					(1)

					Employer; son or daughter; State

					The terms

			 employer, son or daughter, and State

			 have the meanings given the terms in section 101 of the Family and Medical

			 Leave Act of 1993 (29 U.S.C. 2611).

				

					(2)

					Secretary

					The term

			 Secretary means the Secretary of Labor, acting after consultation

			 with the Secretary of Health and Human Services.

				

				104.

				Demonstration projects

				

					(a)

					Grants

					

						(1)

						In general

						The Secretary shall make

			 grants to eligible entities to pay for the Federal share of the cost of

			 carrying out projects that assist families by providing, through various

			 mechanisms, wage replacement for eligible individuals who are responding

			 to—

						

							(A)

							caregiving needs resulting

			 from the birth or adoption of a son or daughter; or

						

							(B)

							other family caregiving

			 needs.

						

						(2)

						Periods

						The Secretary shall make the

			 grants for periods of 5 years.

					

					(b)

					Eligible entities

					To be eligible to receive a

			 grant under this section, an entity shall be a State or political subdivision

			 of a State.

				

					(c)

					Use of funds

					

						(1)

						In general

						An entity that receives a

			 grant under this section may use the funds made available through the grant to

			 provide partial or full wage replacement as described in subsection (a) to

			 eligible individuals—

						

							(A)

							directly;

						

							(B)

							through an insurance program,

			 such as a State temporary disability insurance program or the State

			 unemployment compensation benefit program;

						

							(C)

							through a private disability

			 or other insurance plan, or another mechanism provided by a private employer;

			 or

						

							(D)

							through another

			 mechanism.

						

						(2)

						Period

						In carrying out a project

			 under this section, the entity shall provide partial or full wage replacement

			 to eligible individuals for not less than 6 weeks during a period of leave, or

			 an absence from employment, described in subsection (d)(2), during any 12-month

			 period. Wage replacement available to an individual under this paragraph shall

			 be in addition to any compensation from annual or sick leave that the

			 individual may elect to use during a period of leave, or an absence from

			 employment, described in subsection (d)(2), during any 12-month period.

					

						(3)

						Administrative costs

						No entity may use more than

			 10 percent of the total funds made available through the grant during the

			 5-year period of the grant to pay for the administrative costs relating to a

			 project described in subsection (a).

					

					(d)

					Eligible individuals

					To be eligible to receive

			 wage replacement under subsection (a), an individual shall—

					

						(1)

						meet such eligibility

			 criteria as the eligible entity providing the wage replacement may specify in

			 an application described in subsection (e); and

					

						(2)

						be—

						

							(A)

							an individual who is taking

			 leave, under the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), other

			 Federal, State, or local law, or a private plan, for a reason described in

			 subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave

			 Act of 1993 (29 U.S.C. 2612(a)(1));

						

							(B)

							at the option of the eligible

			 entity, an individual who—

							

								(i)

								is taking leave, under that

			 Act, other Federal, State, or local law, or a private plan, for a reason

			 described in subparagraph (C), (D), (E), or (F) of section 102(a)(1) of the

			 Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1));

			 or

							

								(ii)

								leaves employment, and has an

			 absence from employment, because the individual has elected to care for a son

			 or daughter under age 1; or

							

							(C)

							at the option of the eligible

			 entity, an individual who has an absence from employment and has other

			 characteristics specified by the eligible entity in an application described in

			 subsection (e).

						

					(e)

					Application

					To be eligible to receive a

			 grant under this section, an entity shall submit an application to the

			 Secretary, at such time, in such manner, and containing such information as the

			 Secretary may require, including, at a minimum—

					

						(1)

						a plan for the project to be

			 carried out with the grant;

					

						(2)

						information demonstrating

			 that the applicant consulted representatives of employers and employees,

			 including labor organizations, in developing the plan;

					

						(3)

						estimates of the costs and

			 benefits of the project;

					

						(4)

						(A)

							information on the number and

			 type of families to be covered by the project, and the extent of such coverage

			 in the area served under the grant; and

						

							(B)

							information on any criteria

			 or characteristics that the entity will use to determine whether an individual

			 is eligible for wage replacement under subsection (a), as described in

			 paragraphs (1) and (2)(C) of subsection (d);

						

						(5)

						if the project will expand on

			 State and private systems of wage replacement for eligible individuals,

			 information on the manner in which the project will expand on the

			 systems;

					

						(6)

						information demonstrating the

			 manner in which the wage replacement assistance provided through the project

			 will assist families in which an individual takes leave or is absent from

			 employment as described in subsection (d)(2); and

					

						(7)

						an assurance that the

			 applicant will participate in efforts to evaluate the effectiveness of the

			 project.

					

					(f)

					Selection criteria

					In selecting entities to

			 receive grants for projects under this section, the Secretary shall—

					

						(1)

						take into

			 consideration—

						

							(A)

							the scope of the proposed

			 projects;

						

							(B)

							the cost-effectiveness,

			 feasibility, and financial soundness of the proposed projects;

						

							(C)

							the extent to which the

			 proposed projects would expand access to wage replacement in response to family

			 caregiving needs, particularly for low-wage employees, in the area served by

			 the grant; and

						

							(D)

							the benefits that would be

			 offered to families and children through the proposed projects; and

						

						(2)

						to the extent feasible,

			 select entities proposing projects that utilize diverse mechanisms, including

			 expansion of State unemployment compensation benefit programs, and

			 establishment or expansion of State temporary disability insurance programs, to

			 provide the wage replacement.

					

					(g)

					Federal share

					

						(1)

						In general

						The Federal share of the cost

			 described in subsection (a) shall be—

						

							(A)

							50 percent for the first year

			 of the grant period;

						

							(B)

							40 percent for the second

			 year of that period;

						

							(C)

							30 percent for the third year

			 of that period; and

						

							(D)

							20 percent for each

			 subsequent year.

						

						(2)

						Non-federal share

						The non-Federal share of the

			 cost may be in cash or in kind, fairly evaluated, including plant, equipment,

			 and services and may be provided from State, local, or private sources, or

			 Federal sources other than this title.

					

					(h)

					Supplement not supplant

					Funds appropriated pursuant

			 to the authority of this title shall be used to supplement and not supplant

			 other Federal, State, and local public funds and private funds expended to

			 provide wage replacement.

				

					(i)

					Effect on existing rights

					Nothing in this title shall

			 be construed to supersede, preempt, or otherwise infringe on the provisions of

			 any collective bargaining agreement or any employment benefit program or plan

			 that provides greater rights to employees than the rights established under

			 this title.

				

				105.

				Notification

				An eligible entity that

			 provides partial or full wage replacement to an eligible individual under this

			 title shall notify (in a form and manner prescribed by the Secretary)—

				

					(1)

					the employer of the

			 individual of the amount of the wage replacement provided; and

				

					(2)

					the individual and the

			 employer of the individual that the employer shall count an appropriate period

			 of leave, calculated under section 102(g) of the Family and Medical Leave Act

			 of 1993 (29

			 U.S.C. 2612(g)), as added by section 108, against the total

			 amount of leave (if any) to which the employee is entitled under section

			 102(a)(1) of that Act (29 U.S.C. 2612(a)(1)).

				

				106.

				Evaluations and reports

				

					(a)

					Available funds

					The Secretary shall use not

			 more than 2 percent of the funds made available under section 107 to carry out

			 this section.

				

					(b)

					Evaluations

					The Secretary shall, directly

			 or by contract, evaluate the effectiveness of projects carried out with grants

			 made under section 104, including conducting—

					

						(1)

						research relating to the

			 projects, including research comparing—

						

							(A)

							the scope of the projects,

			 including the type of insurance or other wage replacement mechanism used, the

			 method of financing used, the eligibility requirements, the level of the wage

			 replacement benefit provided (such as the percentage of salary replaced), and

			 the length of the benefit provided, for the projects;

						

							(B)

							the utilization of the

			 projects, including the characteristics of individuals who benefit from the

			 projects, particularly low-wage workers, and factors that determine the ability

			 of eligible individuals to obtain wage replacement through the projects;

			 and

						

							(C)

							the costs of and savings

			 achieved by the projects, including the cost-effectiveness of the projects and

			 their benefits for children and families;

						

						(2)

						analysis of the overall need

			 for wage replacement; and

					

						(3)

						analysis of the impact of the

			 projects on the overall availability of wage replacement.

					

					(c)

					Reports

					

						(1)

						Initial report

						Not later than 3 years after

			 the beginning of the grant period for the first grant made under section 104,

			 the Secretary shall prepare and submit to Congress a report that contains

			 information resulting from the evaluations conducted under subsection

			 (b).

					

						(2)

						Subsequent reports

						Not later than 4 years after

			 the beginning of that grant period, and annually thereafter, the Secretary

			 shall prepare and submit to Congress a report that contains—

						

							(A)

							information resulting from

			 the evaluations conducted under subsection (b); and

						

							(B)

							usage data for the

			 demonstration projects, for the most recent year for which the data are

			 available.

						

				107.

				Authorization of appropriations

				There are authorized to be

			 appropriated to carry out this title $400,000,000 for fiscal year 2006 and such

			 sums as may be necessary for each subsequent fiscal year.

			

				108.

				Technical and conforming amendments

				

					(a)

					In general

					Section 102 of the Family and

			 Medical Leave Act of 1993 (29 U.S.C. 2612) is amended by

			 adding at the end the following:

					

						

							(g)

							Relationship to FIRST insurance

							

								(1)

								Full wage replacement

								If an eligible entity

				provides full wage replacement to an employee for a period under title I of the

				Family and Medical Leave Expansion Act, the employee’s employer shall count an

				amount of leave, equal to that period, against the total amount of leave (if

				any) to which the employee is entitled under subsection (a)(1).

							

								(2)

								Partial wage replacement

								If an eligible entity

				provides partial wage replacement to an employee for a period under title I of

				the Family and Medical Leave Expansion Act, the employee’s employer

				shall—

								

									(A)

									total the amount of partial

				wage replacement provided for that period;

								

									(B)

									convert the total into a

				corresponding amount of full wage replacement provided for a proportionately

				reduced period; and

								

									(C)

									count an amount of leave,

				equal to the period described in subparagraph (B), against the total amount of

				leave (if any) to which the employee is entitled under subsection

				(a)(1).

								.

				

					(b)

					Technical and conforming amendments

					Section 102(d)(2) of the

			 Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)(2)) is

			 amended by striking for leave each place it appears and

			 inserting for any unpaid leave.

				

			II

			Family friendly workplaces

			

				201.

				Short title

				This title may be cited as the

			 Family and Medical Leave Fairness Act

			 of 2005.

			

				202.

				Coverage of employees

				Paragraphs (2)(B)(ii) and

			 (4)(A)(i) of section 101 of the Family and Medical Leave Act of 1993

			 (29 U.S.C.

			 2611(2)(B)(ii) and (4)(A)(i)) are amended by striking

			 50 each place it appears and inserting 25.

			

			III

			Employment protection for battered women

			

				301.

				Entitlement to Leave for addressing domestic violence for

			 non-federal employees

				

					(a)

					Definitions

					Section 101 of the Family and

			 Medical Leave Act of 1993 (29 U.S.C. 2611) is amended by

			 adding at the end the following:

					

						

							(14)

							Addressing domestic violence and its effects

							The term addressing

				domestic violence and its effects means—

							

								(A)

								being unable to attend or

				perform work due to an incident of domestic violence;

							

								(B)

								seeking medical attention

				for or recovering from injuries caused by domestic violence;

							

								(C)

								seeking legal assistance or

				remedies, including communicating with the police or an attorney, or

				participating in any legal proceeding, related to domestic violence;

							

								(D)

								obtaining services from a

				domestic violence shelter or program or rape crisis center as a result of

				domestic violence;

							

								(E)

								obtaining psychological

				counseling related to experiences of domestic violence;

							

								(F)

								participating in safety

				planning and other actions to increase safety from future domestic violence,

				including temporary or permanent relocation; and

							

								(G)

								participating in any other

				activity necessitated by domestic violence that must be undertaken during the

				hours of employment involved.

							

							(15)

							Domestic violence

							The term domestic

				violence means domestic violence, and dating violence, as such terms are

				defined in section 2105 of the Omnibus Crime

				Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh–4).

						.

				

					(b)

					Leave requirement

					Section 102 of the Family and

			 Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—

					

						(1)

						in subsection (a)(1), by

			 adding at the end the following:

						

							

								(E)

								In order to care for the

				son, daughter, or parent of the employee, if such son, daughter, or parent is

				addressing domestic violence and its effects.

							

								(F)

								Because the employee is

				addressing domestic violence and its effects, which make the employee unable to

				perform the functions of the position of such employee.

							;

					

						(2)

						in subsection (b), by adding

			 at the end the following:

						

							

								(3)

								Domestic violence

								Leave under subparagraph

				(E) or (F) of subsection (a)(1) may be taken by an eligible employee

				intermittently or on a reduced leave schedule. The taking of leave

				intermittently or on a reduced leave schedule pursuant to this paragraph shall

				not result in a reduction in the total amount of leave to which the employee is

				entitled under subsection (a) beyond the amount of leave actually taken.

							; and

					

						(3)

						in subsection (d)(2)(B), by

			 striking (C) or (D) and inserting (C), (D), (E), or

			 (F).

					

					(c)

					Certification

					Section 103 of the Family and

			 Medical Leave Act of 1993 (29 U.S.C. 2613) is amended—

					

						(1)

						in the title of the section,

			 by inserting before the period the following:

			 ;

			 confidentiality; and

					

						(2)

						by adding at the end the

			 following:

						

							

								(f)

								Domestic violence

								In determining if an

				employee meets the requirements of subparagraph (E) or (F) of section

				102(a)(1), the employer of an employee may require the employee to

				provide—

								

									(1)

									a written statement

				describing the domestic violence and its effects;

								

									(2)

									documentation of the

				domestic violence involved, such as a police or court record, or documentation

				from a shelter worker, an employee of a domestic violence program, an attorney,

				a member of the clergy, or a medical or other professional, from whom the

				employee has sought assistance in addressing domestic violence and its effects;

				or

								

									(3)

									other corroborating

				evidence, such as a statement from any other individual with knowledge of the

				circumstances that provide the basis for the claim of domestic violence, or

				physical evidence of domestic violence, such as a photograph, torn or bloody

				clothing, or any other damaged property.

								

								(g)

								Confidentiality

								All evidence provided to

				the employer under subsection (f) of domestic violence experienced by an

				employee or the son, daughter, or parent of an employee, including a statement

				of an employee, any other documentation or corroborating evidence, and the fact

				that an employee has requested leave for the purpose of addressing, or caring

				for a son, daughter, or parent who is addressing, domestic violence and its

				effects, shall be retained in the strictest confidence by the employer, except

				to the extent that disclosure is requested, or consented to, by the employee

				for the purpose of—

								

									(1)

									protecting the safety of

				the employee or a family member or co-worker of the employee; or

								

									(2)

									assisting in documenting

				domestic violence for a court or agency.

								.

					

					(d)

					Table of contents

					The table of contents in

			 section 1(b) of the Family and Medical Leave Act of 1993 (29 U.S.C. prec. 2601)

			 is amended by striking the item relating to section 103 and inserting the

			 following:

					

						

							Sec. 103. Certification;

				confidentiality.

						

						.

				

				302.

				Entitlement to Leave for addressing domestic violence for

			 Federal employees

				

					(a)

					Definitions

					Section 6381 of title 5,

			 United States Code, is amended—

					

						(1)

						at the end of paragraph (5),

			 by striking and;

					

						(2)

						in paragraph (6), by striking

			 the period and inserting a semicolon; and

					

						(3)

						by adding at the end the

			 following:

						

							

								(7)

								the term addressing

				domestic violence and its effects has the meaning given the term in

				section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611);

				and

							

								(8)

								the term domestic

				violence means domestic violence, and dating violence, as such terms are

				defined in section 2105 of the Omnibus Crime

				Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh–4).

							.

					

					(b)

					Leave requirement

					Section 6382 of title 5,

			 United States Code, is amended—

					

						(1)

						in subsection (a)(1), by

			 adding at the end the following:

						

							

								(E)

								In order to care for the

				son, daughter, or parent of the employee, if such son, daughter, or parent is

				addressing domestic violence and its effects.

							

								(F)

								Because the employee is

				addressing domestic violence and its effects, which make the employee unable to

				perform the functions of the position of such employee.

							;

					

						(2)

						in subsection (b), by adding

			 at the end the following:

						

							

								(3)

								Domestic violence

								Leave under subparagraph

				(E) or (F) of subsection (a)(1) may be taken by an employee intermittently or

				on a reduced leave schedule. The taking of leave intermittently or on a reduced

				leave schedule pursuant to this paragraph shall not result in a reduction in

				the total amount of leave to which the employee is entitled under subsection

				(a) beyond the amount of leave actually taken.

							; and

					

						(3)

						in subsection (d), by

			 striking (C), or (D) and inserting (C), (D), (E), or

			 (F).

					

					(c)

					Certification

					Section 6383 of title 5,

			 United States Code, is amended—

					

						(1)

						in the title of the section,

			 by adding at the end the following: ; confidentiality; and

					

						(2)

						by adding at the end the

			 following:

						

							

								(f)

								In determining if an

				employee meets the requirements of subparagraph (E) or (F) of section

				6382(a)(1), the employing agency of an employee may require the employee to

				provide—

								

									(1)

									a written statement

				describing the domestic violence and its effects;

								

									(2)

									documentation of the

				domestic violence involved, such as a police or court record, or documentation

				from a shelter worker, an employee of a domestic violence program, an attorney,

				a member of the clergy, or a medical or other professional, from whom the

				employee has sought assistance in addressing domestic violence and its effects;

				or

								

									(3)

									other corroborating

				evidence, such as a statement from any other individual with knowledge of the

				circumstances that provide the basis for the claim of domestic violence, or

				physical evidence of domestic violence, such as a photograph, torn or bloody

				clothing, or other damaged property.

								

								(g)

								All evidence provided to

				the employing agency under subsection (f) of domestic violence experienced by

				an employee or the son, daughter, or parent of an employee, including a

				statement of an employee, any other documentation or corroborating evidence,

				and the fact that an employee has requested leave for the purpose of

				addressing, or caring for a son, daughter, or parent who is addressing,

				domestic violence and its effects, shall be retained in the strictest

				confidence by the employing agency, except to the extent that disclosure is

				requested, or consented to, by the employee for the purpose of—

								

									(1)

									protecting the safety of

				the employee or a family member or co-worker of the employee; or

								

									(2)

									assisting in documenting

				domestic violence for a court or agency.

								.

					

					(d)

					Table of sections

					The table of sections for

			 chapter 63 of title 5, United States Code, is amended by striking the item

			 relating to section 6383 and inserting the following:

					

						

							6383. Certification;

				confidentiality.

						

						.

				

				303.

				Existing Leave usable for domestic violence

				

					(a)

					Definitions

					In this section:

					

						(1)

						Addressing domestic violence and its effects

						The term addressing

			 domestic violence and its effects has the meaning given the term in

			 section 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611), as

			 amended in section 301(a).

					

						(2)

						Employee

						The term

			 employee means any person employed by an employer. In the case of

			 an individual employed by a public agency, such term means an individual

			 employed as described in section 3(e) of the Fair Labor Standards Act of 1938

			 (29 U.S.C.

			 203(e)).

					

						(3)

						Employer

						The term

			 employer—

						

							(A)

							means any person engaged in

			 commerce or in any industry or activity affecting commerce who employs

			 individuals, if such person is also subject to the Family and Medical Leave Act

			 of 1993 (29 U.S.C.

			 2601 et seq.) or to any provision of a State or local law,

			 collective bargaining agreement, or employment benefits program or plan,

			 addressing paid or unpaid leave from employment (including family, medical,

			 sick, annual, personal, or similar leave); and

						

							(B)

							includes any person acting

			 directly or indirectly in the interest of an employer in relation to any

			 employee, and includes a public agency, who is subject to a law, agreement,

			 program, or plan described in subparagraph (A), but does not include any labor

			 organization (other than when acting as an employer) or anyone acting in the

			 capacity of officer or agent of such labor organization.

						

						(4)

						Employment benefits

						The term employment

			 benefits has the meaning given the term in section 101 of the Family and

			 Medical Leave Act of 1993 (29 U.S.C. 2611).

					

						(5)

						Parent; son or daughter

						The terms parent

			 and son or daughter have the meanings given the terms in section

			 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611).

					

						(6)

						Public agency

						The term public

			 agency has the meaning given the term in section 3 of the Fair Labor

			 Standards Act of 1938 (29 U.S.C. 203).

					

					(b)

					Use of existing Leave

					An employee who is entitled

			 to take paid or unpaid leave (including family, medical, sick, annual,

			 personal, or similar leave) from employment, pursuant to State or local law, a

			 collective bargaining agreement, or an employment benefits program or plan,

			 shall be permitted to use such leave for the purpose of addressing domestic

			 violence and its effects, or for the purpose of caring for a son or daughter or

			 parent of the employee, if such son or daughter or parent is addressing

			 domestic violence and its effects.

				

					(c)

					Certification

					In determining whether an

			 employee qualifies to use leave as described in subsection (b), an employer may

			 require a written statement, documentation of domestic violence, or

			 corroborating evidence consistent with section 103(f) of the Family and Medical

			 Leave Act of 1993 (29 U.S.C. 2613(f)), as amended

			 by section 301(c).

				

					(d)

					Confidentiality

					All evidence provided to the

			 employer under subsection (c) of domestic violence experienced by an employee

			 or the son or daughter or parent of the employee, including a statement of an

			 employee, any other documentation or corroborating evidence, and the fact that

			 an employee has requested leave for the purpose of addressing, or caring for a

			 son or daughter or parent who is addressing, domestic violence and its effects,

			 shall be retained in the strictest confidence by the employer, except to the

			 extent that disclosure is requested, or consented to, by the employee for the

			 purpose of—

					

						(1)

						protecting the safety of the

			 employee or a family member or co-worker of the employee; or

					

						(2)

						assisting in documenting

			 domestic violence for a court or agency.

					

					(e)

					Prohibited acts

					

						(1)

						Interference with rights

						

							(A)

							Exercise of rights

							It shall be unlawful for any

			 employer to interfere with, restrain, or deny the exercise of or the attempt to

			 exercise, any right provided under this section.

						

							(B)

							Discrimination

							It shall be unlawful for any

			 employer to discharge or in any other manner discriminate against an individual

			 for opposing any practice made unlawful by this section.

						

						(2)

						Interference with proceedings or inquiries

						It shall be unlawful for any

			 person to discharge or in any other manner discriminate against any individual

			 because such individual—

						

							(A)

							has filed any charge, or had

			 instituted or caused to be instituted any proceeding, under or related to this

			 section;

						

							(B)

							has given, or is about to

			 give, any information in connection with any inquiry or proceeding relating to

			 any right provided under this section; or

						

							(C)

							has testified, or is about to

			 testify, in any inquiry or proceeding relating to any right provided under this

			 section.

						

					(f)

					Enforcement

					

						(1)

						Public enforcement

						The Secretary of Labor shall

			 have the powers set forth in subsections (b), (c), (d), and (e) of section 107

			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2617) for the purpose of

			 public agency enforcement of any alleged violation of subsection (e) against

			 any employer.

					

						(2)

						Private enforcement

						The remedies and procedures

			 set forth in section 107(a) of the Family and Medical Leave Act of 1993

			 (29 U.S.C.

			 2617(a)) shall be the remedies and procedures pursuant to which

			 an employee may initiate a legal action against an employer for alleged

			 violations of subsection (e).

					

						(3)

						References

						For purposes of paragraphs

			 (1) and (2), references in section 107 of the Family and Medical Leave Act of

			 1993 (29 U.S.C.

			 2617) to section 105 of such Act (29 U.S.C. 2615)

			 shall be considered to be references to subsection (e).

					

						(4)

						Employer liability under other laws

						Nothing in this section shall

			 be construed to limit the liability of an employer to an employee for harm

			 suffered relating to the employee’s experience of domestic violence pursuant to

			 any other Federal or State law, including a law providing for a legal

			 remedy.

					

			IV

			Federal employees paid parental Leave

			

				401.

				Short title

				This title may be cited as the

			 Federal Employees Paid Parental Leave

			 Act of 2005.

			

				402.

				Demonstration project

				Subchapter V of chapter 63 of

			 title 5, United States Code, is amended—

				

					(1)

					by redesignating section 6387

			 as section 6388; and

				

					(2)

					by inserting after section

			 6386 the following:

					

						

							6387.

							Paid leave demonstration project

							

								(a)

								The Office of Personnel

				Management may, through an agreement or contract with 1 or more employing

				agencies described in subsection (b), conduct under section 4703 a

				demonstration project that assists families by providing paid leave for

				eligible individuals who are responding to—

								

									(1)

									caregiving needs resulting

				from the birth or adoption of a son or daughter; or

								

									(2)

									other family caregiving

				needs.

								

								(b)

								In carrying out a project

				under this section, an employing agency of 1 or more employees shall provide

				partial or full paid leave to eligible individuals for not less than 6 weeks

				during a period of leave, or an absence from employment, described in

				subsection (c)(2), during any 12-month period. Paid leave available to an

				individual under this subsection shall be in addition to any annual or sick

				leave that the individual may elect to use during a period of leave, or an

				absence from employment, described in subsection (c)(2), during any 12-month

				period.

							

								(c)

								To be eligible to receive

				paid leave under subsection (a), an individual shall—

								

									(1)

									be an employee who meets

				such eligibility criteria as the Office of Personnel Management may specify in

				a plan described in section 4703(b); and

								

									(2)

									be—

									

										(A)

										an individual who is taking

				leave, under this subchapter, or other Federal law, for a reason described in

				subparagraph (A) or (B) of section 6382(a)(1);

									

										(B)

										at the option of the Office

				of Personnel Management, an individual who—

										

											(i)

											is taking leave, under this

				subchapter, or other Federal law, for a reason described in subparagraph (C),

				(D), (E), or (F) of section 6382(a)(1); or

										

											(ii)

											leaves employment, and has

				an absence from employment, because the individual has elected to care for a

				son or daughter under age 1; or

										

										(C)

										at the option of the Office

				of Personnel Management, an individual who has an absence from employment and

				has other characteristics specified by the Office of Personnel Management in a

				plan described in section 4703(b).

									

								(d)

								An employing agency that

				provides partial or full paid leave to an eligible individual under this

				section shall notify (in a form and manner prescribed by the Office of

				Personnel Management) the individual that the employing agency shall count an

				appropriate period of leave, calculated under section 6382(f), against the

				total amount of leave (if any) to which the employee is entitled under section

				6382(a)(1).

							

								(e)

								(1)

									A demonstration project

				conducted under this section shall not be counted toward the 10-project limit

				established in section 4703(d)(2).

								

									(2)

									The Office of Personnel

				Management may provide a waiver for the demonstration project in accordance

				with section 4703, except that section 4703(c)(1) shall not apply to such a

				waiver.

								

								(f)

								(1)

									There are authorized to be

				appropriated to carry out this section $400,000,000 for fiscal year 2006 and

				such sums as may be necessary for each subsequent fiscal year.

								

									(2)

									Funds appropriated under

				paragraph (1) may be allocated as described in section 4704.

								.

				

				403.

				Technical and conforming amendments

				

					(a)

					In general

					Section 6382 of title 5,

			 United States Code, is amended by adding at the end the following:

					

						

							(f)

							(1)

								If an employing agency

				provides an amount of full paid leave to an employee for a period under section

				6387, the employing agency shall count an amount of leave, equal to that

				period, against the total amount of leave (if any) to which the employee is

				entitled under subsection (a)(1).

							

								(2)

								If an employing agency

				provides an amount of partial paid leave to an employee for a period under

				section 6387, the employing agency shall—

								

									(A)

									total the amount of partial

				paid leave provided for that period;

								

									(B)

									convert the total into a

				corresponding amount of full paid leave provided for a proportionately reduced

				period; and

								

									(C)

									count an amount of leave,

				equal to the period described in subparagraph (B), against the total amount of

				leave (if any) to which the employee is entitled under subsection

				(a)(1).

								.

				

					(b)

					Technical and conforming amendments

					Section 6382 of title 5,

			 United States Code, is amended—

					

						(1)

						in subsection (c), by

			 striking (d), and inserting (d) or section 6387,;

			 and

					

						(2)

						in subsection (d), by

			 inserting any unpaid after substitute for.

					

					(c)

					Table of sections

					The table of sections for

			 chapter 63 of title 5, United States Code, is amended by striking the item

			 relating to section 6387 and inserting the following:

					

						

							6387. Paid leave demonstration

				project.

							6388.

				Regulations.

						

						.

				

				404.

				Effective date

				The amendments made by this

			 title shall not be effective with respect to any birth or placement occurring

			 before the end of the 6-month period beginning on the date of enactment of this

			 Act.

			

			V

			Time for schools

			

				501.

				Short title

				This title may be cited as the

			 Time for Schools Act of

			 2005.

			

				502.

				General requirements for Leave

				

					(a)

					Entitlement to Leave

					Section 102(a) of the Family

			 and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by

			 adding at the end the following:

					

						

							(3)

							Entitlement to school involvement Leave

							

								(A)

								In general

								Subject to section 103(h),

				an eligible employee shall be entitled to a total of 24 hours of leave during

				any 12-month period to participate in an academic activity of a school of a son

				or daughter of the employee, such as a parent-teacher conference or an

				interview for a school, or to participate in literacy training under a family

				literacy program.

							

								(B)

								Definitions

								In this paragraph:

								

									(i)

									Family literacy program

									The term family

				literacy program means a program of services that are of sufficient

				intensity in terms of hours, and of sufficient duration, to make sustainable

				changes in a family and that integrate all of the following activities:

									

										(I)

										Interactive literacy

				activities between parents and their sons and daughters.

									

										(II)

										Training for parents on how

				to be the primary teacher for their sons and daughters and full partners in the

				education of their sons and daughters.

									

										(III)

										Parent literacy

				training.

									

										(IV)

										An age-appropriate

				education program for sons and daughters.

									

									(ii)

									Literacy

									The term

				literacy, used with respect to an individual, means the ability of

				the individual to speak, read, and write English, and compute and solve

				problems, at levels of proficiency necessary—

									

										(I)

										to function on the job, in

				the family of the individual, and in society;

									

										(II)

										to achieve the goals of the

				individual; and

									

										(III)

										to develop the knowledge

				potential of the individual.

									

									(iii)

									School

									The term

				school means an elementary school or secondary school (as such

				terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965

				(20 U.S.C.

				7801)), a Head Start program assisted under the

				Head Start Act (42 U.S.C. 9831 et

				seq.), and a child care facility operated by a provider who meets the

				applicable State or local government licensing, certification, approval, or

				registration requirements, if any.

								

							(4)

							Limitation

							No employee may take more

				than a total of 12 workweeks of leave under paragraphs (1) and (3) during any

				12-month period.

						.

				

					(b)

					Schedule

					Section 102(b)(1) of such Act

			 (29 U.S.C.

			 2612(b)(1)) is amended by inserting after the second sentence

			 the following: Leave under subsection (a)(3) may be taken intermittently

			 or on a reduced leave schedule..

				

					(c)

					Substitution of paid Leave

					Section 102(d)(2)(A) of such

			 Act (29

			 U.S.C. 2612(d)(2)(A)) is amended by inserting before the period

			 the following: , or for leave provided under subsection (a)(3) for any

			 part of the 24-hour period of such leave under such subsection.

				

					(d)

					Notice

					Section 102(e) of such Act

			 (29 U.S.C.

			 2612(e)) is amended by adding at the end the following:

					

						

							(3)

							Notice for school involvement Leave

							In any case in which the

				necessity for leave under subsection (a)(3) is foreseeable, the employee shall

				provide the employer with not less than 7 days’ notice, before the date the

				leave is to begin, of the employee’s intention to take leave under such

				subsection. If the necessity for the leave is not foreseeable, the employee

				shall provide such notice as is practicable.

						.

				

					(e)

					Certification

					Section 103 of such Act

			 (29 U.S.C.

			 2613), as amended by section 301(c), is further amended by

			 adding at the end the following:

					

						

							(h)

							Certification for school involvement Leave

							An employer may require

				that a request for leave under section 102(a)(3) be supported by a

				certification issued at such time and in such manner as the Secretary may by

				regulation prescribe.

						.

				

				503.

				School involvement Leave for civil service employees

				

					(a)

					Entitlement to Leave

					Section 6382(a) of title 5,

			 United States Code, is amended by adding at the end the following:

					

						

							(3)

							(A)

								Subject to section 6383(h),

				an employee shall be entitled to a total of 24 hours of leave during any

				12-month period to participate in an academic activity of a school of a son or

				daughter of the employee, such as a parent-teacher conference or an interview

				for a school, or to participate in literacy training under a family literacy

				program.

							

								(B)

								In this paragraph:

								

									(i)

									The term family

				literacy program means a program of services that are of sufficient

				intensity in terms of hours, and of sufficient duration, to make sustainable

				changes in a family and that integrate all of the following activities:

									

										(I)

										Interactive literacy

				activities between parents and their sons and daughters.

									

										(II)

										Training for parents on how

				to be the primary teacher for their sons and daughters and full partners in the

				education of their sons and daughters.

									

										(III)

										Parent literacy

				training.

									

										(IV)

										An age-appropriate

				education program for sons and daughters.

									

									(ii)

									The term

				literacy, used with respect to an individual, means the ability of

				the individual to speak, read, and write English, and compute and solve

				problems, at levels of proficiency necessary—

									

										(I)

										to function on the job, in

				the family of the individual, and in society;

									

										(II)

										to achieve the goals of the

				individual; and

									

										(III)

										to develop the knowledge

				potential of the individual.

									

									(iii)

									The term

				school means an elementary school or secondary school (as such

				terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965

				(20 U.S.C.

				7801)), a Head Start program assisted under the

				Head Start Act (42 U.S.C. 9831 et

				seq.), and a child care facility operated by a provider who meets the

				applicable State or local government licensing, certification, approval, or

				registration requirements, if any.

								

							(4)

							No employee may take more

				than a total of 12 workweeks of leave under paragraphs (1) and (3) during any

				12-month period.

						.

				

					(b)

					Schedule

					Section 6382(b)(1) of such

			 title is amended by inserting after the second sentence the following:

			 Leave under subsection (a)(3) may be taken intermittently or on a

			 reduced leave schedule..

				

					(c)

					Substitution of paid Leave

					Section 6382(d) of such title

			 is amended by inserting before , except the following: ,

			 or for leave provided under subsection (a)(3) any of the employee’s accrued or

			 accumulated annual leave under subchapter I for any part of the 24-hour period

			 of such leave under such subsection.

				

					(d)

					Notice

					Section 6382(e) of such title

			 is amended by adding at the end the following:

					

						

							(3)

							In any case in which the

				necessity for leave under subsection (a)(3) is foreseeable, the employee shall

				provide the employing agency with not less than 7 days’ notice, before the date

				the leave is to begin, of the employee’s intention to take leave under such

				subsection. If the necessity for the leave is not foreseeable, the employee

				shall provide such notice as is practicable.

						.

				

					(e)

					Certification

					Section 6383 of such title,

			 as amended by section 302(c), is further amended by adding at the end the

			 following:

					

						

							(h)

							An employing agency may

				require that a request for leave under section 6382(a)(3) be supported by a

				certification issued at such time and in such manner as the Office of Personnel

				Management may by regulation prescribe.

						.

				

				504.

				Effective date

				This title takes effect 120

			 days after the date of enactment of this Act.

			

